

Exhibit 10.13


THIRD AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
This Third Amended and Restated Employment Agreement (“Agreement”) is made and
entered into as of February 27, 2019 (the “Amendment Effective Date”) by and
between Enviva Management Company, LLC, a Delaware limited liability company
(the “Company”), and Edward Royal Smith (“Executive”) and supersedes and
replaces in its entirety the Second Amended and Restated Employment Agreement
dated August 19, 2016 by and between the Company and Executive (the “Prior
Agreement”).
1.Employment. During the period commencing on the Amendment Effective Date and
for the duration of the Employment Period (as defined in Section 4 below) (the
“Specified Employment Period”), the Company shall continue to employ Executive,
and Executive shall continue to serve, as Executive Vice President, Operations
of the Company, Enviva Holdings GP, LLC, a Delaware limited liability company
(“Holdings GP”) and the general partner of Enviva Holdings, LP, a Delaware
limited partnership (“Holdings”), and such other Affiliates of the Company as
may be designated by Holdings from time to time.
2.    Duties and Responsibilities of Executive.
(a)    During the Employment Period, Executive shall devote his full business
time and attention to the business of the Company and its Affiliates, as
applicable, and will not hold any outside employment or consulting position.
Executive’s duties pursuant to this Agreement will include those normally
incidental to the position identified in Section 1, as well as such additional
duties as may be assigned to him by Holdings from time to time.
(b)    Executive represents and covenants that he is not the subject of or a
party to any employment agreement, non-competition or non-solicitation covenant,
non-disclosure agreement, or any other agreement, covenant, understanding, or
restriction that would prohibit Executive from executing this Agreement and
fully performing his duties and responsibilities hereunder, or would in any
manner, directly or indirectly, limit or affect the duties and responsibilities
that may now or in the future be assigned to Executive hereunder.
(c)    Executive acknowledges and agrees that Executive owes the Company and its
Affiliates fiduciary duties, including duties of care, loyalty, fidelity, and
allegiance, such that Executive shall act at all times in the best interests of
the Company and its Affiliates and shall not appropriate any business
opportunity of the Company or its Affiliates for himself. Executive agrees that
the obligations described in this Agreement are in addition to, and not in lieu
of, the obligations Executive owes the Company and its Affiliates under common
law. The Parties acknowledge and agree that Executive may provide services
(including as an executive, employee, director, or otherwise) to multiple
Affiliates of the Company and, in providing such services, Executive will not be
violating his obligations hereunder so long as Executive abides by the terms of
Sections 7, 8, and 9 below in the course of performing such services.





--------------------------------------------------------------------------------




3.    Compensation.
(a)    Base Salary. During the Specified Employment Period, the Company shall
pay to Executive an annualized base salary of $340,000 (the “Base Salary”) in
consideration for Executive’s services under this Agreement, payable on a not
less than biweekly basis, in conformity with the Company’s customary payroll
practices for executives.
(b)    Annual Bonus. During the Specified Employment Period, Executive shall be
eligible for discretionary bonus compensation for the 2019 calendar year and for
each subsequent complete calendar year that he is employed by the Company
hereunder (each, a “Bonus Year”) pursuant to the applicable incentive or bonus
compensation plan of the Company, if any, that is applicable to similarly
situated executives of the Company (each, an “Annual Bonus”). Each Annual Bonus
shall have a target value that is not less than 90% of Executive’s Base Salary
as in effect on the first day of the Bonus Year to which such Annual Bonus
relates (the “Minimum Target Annual Bonus”); provided, however, that the Minimum
Target Annual Bonus for the 2019 calendar year shall not be less than 90% of
Executive’s Base Salary as in effect on the Amendment Effective Date. The
performance targets that must be achieved in order to realize certain bonus
levels shall be established by the Board of Directors of Holdings GP (the
“Holdings Board”) or a committee thereof annually, in its sole discretion, and
communicated to Executive in accordance with terms of the applicable incentive
or bonus plan, if any, or if no such plan has been adopted, within the first 90
days of the applicable Bonus Year (the most recently established target value
for Executive’s Annual Bonus is referred to herein as the “Target Annual
Bonus”). Each Annual Bonus, if any, will be paid as soon as administratively
feasible after the Holdings Board or a committee thereof certifies whether the
applicable performance targets for the applicable Bonus Year have been achieved,
but in no event later than March 15 following the end of such Bonus Year.
(c)    Long-Term Incentive Plan. With respect to the 2019 calendar year and each
subsequent calendar year during the Specified Employment Period, Executive shall
be eligible to receive annual awards under the Enviva Partners, LP equity
compensation plan as in effect from time to time (the “LTIP”) with a target
value equal to 200% of Executive’s Base Salary as in effect on the first day of
such calendar year (the “Target Annual LTIP Award”). All awards granted to
Executive under the LTIP, if any, shall be on such terms and conditions as the
board of directors (the “Partners Board”) of Enviva Partners GP, LLC, a Delaware
limited liability company and the general partner of Enviva Partners, LP, or a
committee thereof shall determine from time to time and shall be subject to and
governed by the terms and provisions of the LTIP as in effect from time to time
and the award agreements evidencing such awards. Nothing herein shall be
construed to give Executive any rights to any amount or type of grant or award
except as provided in such award to Executive provided in writing and authorized
by the Partners Board (or a committee thereof).
4.    Term of Employment. The current term of Executive’s employment under this
Agreement is the period commencing on the Amendment Effective Date and ending on
the first anniversary of the Amendment Effective Date (the “Current Term”). On
the first anniversary of the Amendment Effective Date and on each subsequent
anniversary of the Amendment Effective Date thereafter, the term of Executive’s
employment under this Agreement shall automatically renew and extend for a
period of 12 months (each such 12-month period being a “Renewal Term”) unless


2

--------------------------------------------------------------------------------




written notice of non-renewal is delivered by either party to the other not less
than 60 days prior to the expiration of the then-existing Current Term or
Renewal Term, as applicable. Notwithstanding any other provision of this
Agreement to the contrary, Executive’s employment pursuant to this Agreement may
be terminated at any time in accordance with Section 6. The period from the
Amendment Effective Date through the expiration of this Agreement or, if sooner,
the termination of Executive’s employment pursuant to this Agreement, regardless
of the time or reason for such termination, shall be referred to herein as the
“Employment Period.”
5.    Reimbursement of Business Expenses; Benefits. Subject to the terms and
conditions of this Agreement, Executive shall be entitled to the following
reimbursements and benefits during the Employment Period:
(a)    Reimbursement of Business Expenses. The Company agrees to reimburse
Executive for Executive’s reasonable business-related expenses incurred in the
performance of Executive’s duties under this Agreement; provided that Executive
timely submits all documentation for such reimbursement, as required by Company
policy in effect from time-to-time. Any reimbursement of expenses under this
Section 5(a) or Section 12 shall be made by the Company upon or as soon as
practicable following receipt of supporting documentation reasonably
satisfactory to the Company (but in any event not later than the close of
Executive’s taxable year following the taxable year in which the expense is
incurred by Executive); provided, however, that, upon the termination of
Executive’s employment with the Company, in no event shall any additional
reimbursement be made prior to the date that is six months after the date of
such termination (or, if earlier, prior to the date of Executive’s death) to the
extent such payment delay is required under Section 409A(a)(2)(B) of the
Internal Revenue Code. In no event shall any reimbursement be made to Executive
for such expenses incurred after the date that is five years after the date of
the termination of Executive’s employment with the Company. Executive is not
permitted to receive a payment in lieu of reimbursement under this Section 5(a)
or Section 12.
(b)    Benefits. Executive shall be eligible to participate in the same benefit
plans or fringe benefit policies in which other similarly situated Company
employees are eligible to participate, subject to applicable eligibility
requirements and the terms and conditions of such plans and policies as in
effect from time to time. The Company shall not, by reason of this Section 5(b),
be obligated to institute, maintain, or refrain from changing, amending, or
discontinuing, any such plan or policy, so long as such changes are similarly
applicable to similarly situated Company employees generally.
6.    Termination of Employment.
(a)    Company’s Right to Terminate Executive’s Employment for Cause. The
Company shall have the right to terminate Executive’s employment at any time for
Cause. For purposes of this Agreement, “Cause” shall mean Executive’s:
(i)    material breach of any policy established by the Company or any of its
Affiliates that (x) pertains to health and safety and (y) is applicable to
Executive;


3

--------------------------------------------------------------------------------




(ii)    engaging in acts of disloyalty to the Company or its Affiliates,
including fraud, embezzlement, theft, commission of a felony, or proven
dishonesty; or
(iii)    willful misconduct in the performance of, or willful failure to perform
a material function of, his duties under this Agreement.
(b)    Company’s Right to Terminate for Convenience. The Company shall have the
right to terminate Executive’s employment without Cause, at any time and for any
reason or no reason at all.
(c)    Executive’s Right to Terminate for Good Reason. Executive shall have the
right to terminate his employment with the Company at any time for Good Reason.
For purposes of this Agreement, “Good Reason” shall mean:
(i)    a material diminution in Executive’s authority, duties, title, or
responsibilities;
(ii)    a material diminution in Executive’s Base Salary, Minimum Target Annual
Bonus, or Target Annual LTIP Award;
(iii)    the relocation of the geographic location of Executive’s principal
place of employment by more than 100 miles from the location of Executive’s
principal place of employment as of the Amendment Effective Date; or
(iv)    the Company’s delivery of a written notice of non-renewal of this
Agreement to Executive.
Notwithstanding the foregoing provisions of this Section 6(c) or any other
provision of this Agreement to the contrary, any assertion by Executive of a
termination for Good Reason shall not be effective unless all of the following
conditions are satisfied: (A) the condition described in Section 6(c)(i), (ii),
(iii), or (iv) giving rise to Executive’s termination of his employment must
have arisen without Executive’s written consent; (B) Executive must provide
written notice to the Company of such condition within 30 days of the date on
which Executive knew of the existence of the condition; (C) the condition
specified in such notice must remain uncorrected for 30 days after receipt of
such notice by the Company; and (D) the date of Executive’s termination of his
employment must occur within 30 days after the end of such cure period.
(d)    Death or Disability. Upon the death or Disability of Executive,
Executive’s employment with the Company shall terminate with no further
obligation under this Agreement of either party, or their successors in
interest; provided that the Company shall pay to the estate of Executive (in the
event of Executive’s death) any amounts due under this Agreement. For purposes
of this Agreement, a “Disability” shall exist if Executive is unable to perform
the essential functions of his position, with reasonable accommodation (if
applicable), due to an illness or physical or mental impairment or other
incapacity that continues for a period in excess of 90 days, whether consecutive
or not, in any period of 365 consecutive days. The determination of a Disability
will be made by the Company after obtaining an opinion from a doctor of the
Company’s choosing.


4

--------------------------------------------------------------------------------




Executive agrees to provide such information and participate in such
examinations as may be reasonably required by said doctor in order to form his
or her opinion. If requested by the Company, Executive shall submit to a mental
or physical examination to be performed by an independent physician selected by
the Company to assist the Company in making such determination.
(e)    Executive’s Right to Terminate for Convenience. Executive shall have the
right to terminate his employment with the Company for convenience at any time
upon 60 days’ advance written notice to the Company; provided that if Executive
provides a notice of termination pursuant to this Section 6(e), the Company may
designate an earlier termination date than that specified in Executive’s notice.
The Company’s designation of such an earlier date will not change the nature of
Executive’s termination, which will still be deemed a voluntary resignation by
Executive pursuant to this Section 6(e).
(f)    Effect of Termination.
(i)    If Executive’s employment hereunder shall terminate (1) pursuant to
Section 4 at the expiration of the then-existing Current Term or Renewal Term,
as applicable, as a result of a non-renewal of this Agreement by Executive or
(2) pursuant to Section 6(a) or 6(e) or due to Executive’s death pursuant to
Section 6(d), then all compensation and all benefits to Executive hereunder
shall terminate contemporaneously with such termination of employment, except
that Executive shall be entitled to (x) payment of all earned, unpaid Base
Salary within 30 days of his last day of employment, or earlier if required by
law, (y) reimbursement for all incurred but unreimbursed expenses for which
Executive is entitled to reimbursement in accordance with Section 5(a) and
Section 12, and (z) benefits to which Executive may be entitled pursuant to the
terms of any plan or policy described in Section 5(b).
(ii)    If Executive’s employment terminates pursuant to Section 6(b) or 6(c) or
due to Disability pursuant to Section 6(d), then all compensation and all
benefits to Executive hereunder shall terminate contemporaneously with such
termination of employment, except that (1) Executive shall be entitled to
receive the compensation and benefits described in clauses (x) through (z) of
Section 6(f)(i); and (2) if Executive executes, on or before the Release
Expiration Date (as defined below), and does not revoke within the time provided
by the Company to do so, a release of all claims in a form satisfactory to the
Company (which shall be substantially similar to the form of release attached
hereto as Exhibit A) (the “Release”)), then, provided that Executive abides by
the terms of Sections 7, 8, 9, 10, and 12:
(A)    The Company shall pay to Executive an amount (the “Severance Payment”)
equal to the sum of Executive’s Base Salary as in effect on the date of the
termination of Executive’s employment (the “Termination Date”) and Executive’s
Target Annual Bonus as of the Termination Date. The Severance Payment will be
divided into 24 substantially equal installments. On the Company’s first
regularly scheduled pay date that is on or after the date that is 60 days after
the Termination Date, the Company shall pay to Executive, without interest, a
number of such installments equal to the number of such installments that would
have been


5

--------------------------------------------------------------------------------




paid during the period beginning on the Termination Date and ending on the
Company’s first regularly scheduled pay date that is on or after the date that
is 60 days after the Termination Date had the installments been paid on a
biweekly basis commencing on the Company’s first regularly scheduled pay date
coincident with or next following the Termination Date, and each of the
remaining installments shall be paid on a biweekly basis thereafter; provided,
however, that (1) to the extent, if any, that the aggregate amount of the
installments of the Severance Payment and any payments under Section 6(f)(ii)(C)
that would otherwise be paid pursuant to the preceding provisions of this
Section 6(f)(ii)(A) or Section 6(f)(ii)(C) after March 15 of the calendar year
following the calendar year in which the Termination Date occurs (the
“Applicable March 15”) exceeds the maximum exemption amount under Treasury
Regulation Section 1.409A-1(b)(9)(iii)(A), then such excess shall be paid to
Executive in a lump sum on the Applicable March 15 (or the first business day
preceding the Applicable March 15 if the Applicable March 15 is not a business
day) and the installments of the Severance Payment payable after the Applicable
March 15 shall be reduced by such excess (beginning with the installment first
payable after the Applicable March 15 and continuing with the next succeeding
installment until the aggregate reduction equals such excess), and (2) all
remaining installments of the Severance Payment, if any, that would otherwise be
paid pursuant to the preceding provisions of this Section 6(f)(ii)(A) after
December 31 of the calendar year following the calendar year in which the
Termination Date occurs shall be paid with the installment of the Severance
Payment, if any, due in December of the calendar year following the calendar
year in which the Termination Date occurs.
(B)    All outstanding awards granted to Executive pursuant to the LTIP prior to
the Termination Date that remain unvested as of the Termination Date shall
immediately become fully vested as of the Termination Date; provided, however,
that with respect to any such LTIP awards that were granted subject to a
performance requirement (other than continued service by Executive) that has not
been satisfied and certified by the Partners Board (or a committee thereof) as
of the Termination Date, then (1) if the Termination Date occurs within six
months prior to the expiration of the performance period applicable to such LTIP
award, such LTIP award shall become vested based on actual performance upon the
expiration of such performance period; and (2) if the Termination Date occurs at
any other time during the performance period applicable to such LTIP award, such
LTIP award shall become vested as of the Termination Date based on target
performance.
(C)    If Executive timely and properly elects to continue coverage for
Executive and Executive’s spouse and eligible dependents, if any, under the
Company’s group health plans pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), similar in the amounts and
types of coverage provided by the Company to Executive prior to the Termination
Date, then for a period of 12 months following the Termination Date or such
earlier date as provided in this Section 6(f)(ii)(C), the Company shall promptly
reimburse Executive on a monthly basis for the entire amount Executive pays to
effect and


6

--------------------------------------------------------------------------------




continue such coverage; provided, however, that Executive’s rights to such
reimbursements under this Section 6(f)(ii)(C) shall terminate upon the earlier
of (1) the time Executive becomes eligible to be covered under a group health
plan sponsored by another employer (and Executive shall promptly notify the
Company in the event that Executive becomes so eligible) or (2) the date
Executive is no longer eligible to receive COBRA continuation coverage.
Notwithstanding anything in the preceding provisions of this Section 6(f)(ii)(C)
to the contrary, (x) the election of COBRA continuation coverage and the payment
of any premiums due with respect to such COBRA continuation coverage will remain
Executive’s sole responsibility, and the Company will assume no obligation for
payment of any such premiums relating to such COBRA continuation coverage and
(y) if the provision of the benefit described in this Section 6(f)(ii)(C) cannot
be provided in the manner described above without penalty, tax, or other adverse
impact on the Company, then the Company and Executive shall negotiate in good
faith to determine an alternative manner in which the Company may provide a
substantially equivalent benefit to Executive without such adverse impact on the
Company.
(iii)    Executive acknowledges his understanding that if the Release is not
executed and returned to the Company on or before the Release Expiration Date,
and the required revocation period has not fully expired without revocation of
the Release by Executive, then Executive shall not be entitled to any payments
or benefits pursuant to Section 6(f)(ii). As used herein, the “Release
Expiration Date” is that date that is 21 days following the date upon which the
Company delivers the Release to Executive (which shall occur no later than seven
days after the Termination Date) or, in the event that such termination of
employment is “in connection with an exit incentive or other employment
termination program” (as such phrase is defined in the Age Discrimination in
Employment Act of 1967, as amended), the date that is 45 days following such
delivery date.
(g)    Meaning of Termination of Employment. For all purposes of this Agreement,
Executive shall be considered to have terminated employment with the Company
when Executive incurs a “separation from service” with the Company within the
meaning of Section 409A(a)(2)(A)(i) of the Internal Revenue Code; provided,
however, that whether such a separation from service has occurred shall be
determined based upon a reasonably anticipated permanent reduction in the level
of bona fide services to be performed to no more than 25% of the average level
of bona fide services provided in the immediately preceding 36 months.
7.    Conflicts of Interest; Disclosure of Opportunities. Executive agrees that
he shall promptly disclose to the Holdings Board any conflict of interest
involving Executive upon Executive becoming aware of such conflict. Executive
further agrees that, throughout the Employment Period and for one year
thereafter, he shall offer to the Company and its Affiliates, as applicable, all
business opportunities relating to the acquisition, development, ownership, and
operation of facilities that collect, process, and transform wood-based biomass
into renewable energy feedstock, including wood pellets, regardless of where
such business opportunities arise.


7

--------------------------------------------------------------------------------




8.    Confidentiality. Executive acknowledges and agrees that, in the course of
his employment with the Company, he has been provided with and had access to
(and, during the Employment Period he will continue to be provided with and have
access to) valuable Confidential Information (as defined below). In
consideration of Executive’s receipt of and access to such Confidential
Information and in exchange for other valuable consideration provided hereunder,
and as a condition of Executive’s employment hereunder, Executive agrees to
comply with this Section 8.
(a)    Executive covenants and agrees, both during the Employment Period and
thereafter that, except as expressly permitted by this Agreement or by directive
of the Holdings Board, he shall not disclose any Confidential Information to any
Person and shall not use any Confidential Information except for the benefit of
the Company or any of its Affiliates. Executive shall take all reasonable
precautions to protect the physical security of all documents and other material
containing Confidential Information (regardless of the medium on which the
Confidential Information is stored). The covenants in this Section 8(a) shall
apply to all Confidential Information, whether now known or later to become
known to Executive during the Employment Period.
(b)    Notwithstanding Section 8(a), Executive may make the following
disclosures and uses of Confidential Information:
(i)    disclosures to other executives or employees of the Company or its
Affiliates who have a need to know the information in connection with the
business of the Company or its Affiliates;
(ii)    disclosures and uses that are incidental to Executive’s provision of
services to the Company and its Affiliates consistent with the terms of this
Agreement or that are approved by the Holdings Board;
(iii)    disclosures for the purpose of complying with any applicable laws or
regulatory requirements; or
(iv)    disclosures that Executive is legally compelled to make by deposition,
interrogatory, request for documents, subpoena, civil investigative demand,
order of a court of competent jurisdiction, or similar process, or otherwise by
law.
(c)    Upon the expiration of the Employment Period and at any other time upon
request of the Company, Executive shall surrender and deliver to the Company all
documents (including electronically stored information) and other material of
any nature containing or pertaining to all Confidential Information in
Executive’s possession and shall not retain any such document or other material.
Within 10 days of any such request, Executive shall certify to the Company in
writing that all such materials have been returned to the Company.
(d)    All non-public information, designs, ideas, concepts, improvements,
product developments, discoveries, and inventions, whether patentable or not,
that are conceived, made, developed, or acquired by Executive, individually or
in conjunction with others, during the period Executive is or has been employed
or affiliated with the Company or any of its Affiliates (whether during business
hours or otherwise and whether on the Company’s premises or otherwise) that
relate


8

--------------------------------------------------------------------------------




to the Company’s or any of its Affiliates’ business or properties, products, or
services (including all such information relating to corporate opportunities,
business plans, trade secrets, strategies for developing business and market
share, research, financial and sales data, pricing terms, evaluations, opinions,
interpretations, acquisition prospects, the identity of customers or their
requirements, the identity of key contacts within customers’ organizations or
within the organization of acquisition prospects, or marketing and merchandising
techniques, prospective names and marks) is defined as “Confidential
Information.” Moreover, all documents, videotapes, written presentations,
brochures, drawings, memoranda, notes, records, files, correspondence, manuals,
models, specifications, computer programs, e-mail, voicemail, electronic
databases, maps, drawings, architectural renditions, models, and all other
writings or materials of any type including or embodying any of such
information, ideas, concepts, improvements, discoveries, inventions, and other
similar forms of expression are and shall be the sole and exclusive property of
the Company or its Affiliates and be subject to the same restrictions on
disclosure applicable to all Confidential Information pursuant to this
Agreement.
(e)    Nothing in this Agreement shall prohibit or restrict Executive from
lawfully (i) initiating communications directly with, cooperating with,
providing information to, causing information to be provided to, or otherwise
assisting in an investigation by any governmental or regulatory agency, entity,
or official(s) (collectively, “Governmental Authorities”) regarding a possible
violation of any law, (ii) responding to any inquiry or legal process directed
to Executive individually from any such Governmental Authorities,
(iii) testifying, participating, or otherwise assisting in an action or
proceeding by any such Governmental Authorities relating to a possible violation
of law, or (iv) making any other disclosures that are protected under the
whistleblower provisions of any applicable law. Additionally, pursuant to the
federal Defend Trade Secrets Act of 2016, Executive shall not be held criminally
or civilly liable under any federal or state trade secret law for the disclosure
of a trade secret that (x) is made (A) in confidence to a federal, state, or
local government official, either directly or indirectly, or to an attorney and
(B) solely for the purpose of reporting or investigating a suspected violation
of law, or (y) is made to Executive’s attorney in relation to a lawsuit for
retaliation against Executive for reporting a suspected violation of law, or
(z) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. Nor does this Agreement require
Executive to obtain prior authorization from the Company or its Affiliates
before engaging in any conduct described in this Section 8(e), or to notify the
Company or its Affiliates that Executive has engaged in any such conduct.
9.    Non-Competition; Non-Solicitation.
(a)    The Company shall continue to provide Executive access to Confidential
Information for use only during the Employment Period, and Executive
acknowledges and agrees that the Company will be entrusting him, in his unique
and special capacity, with continuing to develop the goodwill of the Company,
and in consideration thereof and in consideration of the continued access to
Confidential Information, and as a condition of Executive’s employment
hereunder, Executive has voluntarily agreed to the covenants set forth in this
Section 9. Executive further agrees and acknowledges that the limitations and
restrictions set forth herein, including the geographical and temporal
restrictions on certain competitive activities, are reasonable in all respects


9

--------------------------------------------------------------------------------




and are material and substantial parts of this Agreement intended and necessary
to protect the Company’s legitimate business interests, including the
preservation of its Confidential Information and goodwill.
(b)    Executive agrees that, during the period set forth in Section 9(c) below,
he shall not, without the prior written approval of the Company, directly or
indirectly, for himself or on behalf of or in conjunction with any other person
or entity of whatever nature:
(i)    engage or participate within the Market Area in competition with the
Company in any business in which either the Company or its Protected Affiliates
engaged in, or had plans to become engaged in of which Executive was aware
during the Employment Period or the period set forth in Section 9(c) below,
which business includes the acquisition, development, ownership, and operation
of facilities that collect, process, and transform wood-based biomass into
renewable energy feedstock, including wood pellets (the “Business”). As used
herein, the term “Protected Affiliates” means any Affiliate of the Company for
which Executive provided services during the Employment Period, or about which
Executive obtained Confidential Information during the Employment Period.
(ii)    appropriate any Business Opportunity of, or relating to, the Company or
its Affiliates located in the Market Area, or engage in any activity that is
detrimental to the Company or its Affiliates or that limits the Company’s or an
Affiliate’s ability to fully exploit such Business Opportunities or prevents the
benefits of such Business Opportunities from accruing to the Company or its
Affiliates; or
(iii)    solicit any employee of the Company or its Affiliates to terminate his
or her employment therewith.
(c)    Timeframe of Non-Competition and Non-Solicitation Agreement. Executive
agrees that the covenants of this Section 9 shall be enforceable during the
Employment Period and for a period of one year following the termination of the
Employment Period, regardless of the reason for such termination.
(d)    Because of the difficulty of measuring economic losses to the Company and
its Affiliates as a result of a breach of the foregoing covenants, and because
of the immediate and irreparable damage that could be caused to the Company and
its Affiliates for which they would have no other adequate remedy, Executive
agrees that the foregoing covenant may be enforced by the Company and its
Affiliates, in the event of breach by him, by injunctions and restraining orders
and that such enforcement shall not be the Company’s and its Affiliates’
exclusive remedy for a breach but instead shall be in addition to all other
rights and remedies available to the Company and its Affiliates, both at law and
in equity.
(e)    The covenants in this Section 9 are severable and separate, and the
unenforceability of any specific covenant (or any portion thereof) shall not
affect the provisions of any other covenant (or any portion thereof). Moreover,
in the event any court of competent jurisdiction or arbitrator, as applicable,
shall determine that the scope, time, or territorial restrictions set forth in
this Section 9 are unreasonable, then it is the intention of the parties that
such restrictions


10

--------------------------------------------------------------------------------




be enforced to the fullest extent that the court or arbitrator deems reasonable,
and this Agreement shall thereby be reformed.
(f)    For purposes of this Section 9, the following terms shall have the
following meanings:
(i)    “Business Opportunity” shall mean any commercial, investment, or other
business opportunity relating to the Business.
(ii)    “Market Area” shall mean any location or geographic area within 75 miles
of a location where the Company or its Affiliates conducts Business, or has
plans to conduct Business of which Executive is aware, during the Employment
Period.
(g)    All of the covenants in this Section 9 shall be construed as an agreement
independent of any other provision in this Agreement, and the existence of any
claim or cause of action of Executive against the Company, whether predicated on
this Agreement or otherwise, shall not constitute a defense to the enforcement
by the Company of such covenants.
10.    Ownership of Intellectual Property. Executive agrees that the Company or
its applicable Affiliate shall own, and Executive agrees to assign and does
hereby assign, all right, title, and interest (including patent rights,
copyrights, trade secret rights, mask work rights, trademark rights, and all
other intellectual and industrial property rights of any sort throughout the
world) relating to any and all inventions (whether or not patentable), works of
authorship, mask works, designs, know-how, ideas, and information authored,
created, contributed to, made, or conceived or reduced to practice, in whole or
in part, by Executive during the period that Executive is or has been employed
or affiliated with the Company or any of its Affiliates that either • relate, at
the time of conception, reduction to practice, creation, derivation, or
development, to the Company’s or any of its Affiliates’ business or actual or
anticipated research or development, or • were developed on any amount of the
Company’s time or with the use of any of the Company’s or its Affiliates’
equipment, supplies, facilities, or trade secret information (all of the
foregoing collectively referred to herein as “Company Intellectual Property”),
and Executive will promptly disclose all Company Intellectual Property to the
Company. All of Executive’s works of authorship and associated copyrights
created during the Employment Period and in the scope of Executive’s employment
shall be deemed to be “works made for hire” within the meaning of the Copyright
Act. Executive agrees to perform, during and after the Employment Period, all
reasonable acts deemed necessary by the Company to assist the Company or its
applicable Affiliate, at the Company’s or such Affiliate’s expense, in obtaining
and enforcing its rights throughout the world in the Company Intellectual
Property. Such acts may include, but are not limited to, execution of documents
and assistance or cooperation • in the filing, prosecution, registration, and
memorialization of assignment of any applicable patents, copyrights, mask work,
or other applications, • in the enforcement of any applicable patents,
copyrights, mask work, moral rights, trade secrets, or other proprietary rights,
and • in other legal proceedings related to the Company Intellectual Property.


11

--------------------------------------------------------------------------------




11.    Arbitration.
(a)    Subject to Section 11(d), any dispute, controversy, or claim between
Executive and the Company or any of its Affiliates arising out of or relating to
this Agreement or Executive’s employment with the Company or services provided
to any Affiliate of the Company will be finally settled by arbitration in New
York, New York before, and in accordance with the rules for the resolution of
employment disputes then in effect of, the American Arbitration Association
(“AAA”). The arbitration award shall be final and binding on both parties.
(b)    Any arbitration conducted under this Section 11 shall be heard by a
single arbitrator (the “Arbitrator”) selected in accordance with the
then-applicable rules of the AAA. The Arbitrator shall expeditiously (and, if
possible, within 90 days after the selection of the Arbitrator) hear and decide
all matters concerning the dispute. Except as expressly provided to the contrary
in this Agreement, the Arbitrator shall have the power to • gather such
materials, information, testimony, and evidence as the Arbitrator deems relevant
to the dispute before him or her (and each party will provide such materials,
information, testimony, and evidence requested by the Arbitrator, except to the
extent any information so requested is proprietary, subject to a third-party
confidentiality restriction, or to an attorney-client or other privilege), and
• grant injunctive relief and enforce specific performance. The decision of the
Arbitrator shall be rendered in writing, be final and binding upon the disputing
parties, and the parties agree that judgment upon the award may be entered by
any court of competent jurisdiction; provided that the parties agree that the
Arbitrator and any court enforcing the award of the Arbitrator shall not have
the right or authority to award punitive or exemplary damages to any disputing
party.
(c)    Each side shall share equally the cost of the arbitration and bear its
own costs and attorneys’ fees incurred in connection with any arbitration,
unless the Arbitrator determines that compelling reasons exist for allocating
all or a portion of such costs and fees to the other side.
(d)    Notwithstanding Section 11(a), an application for emergency or temporary
injunctive relief by either party (including any such application to enforce the
provisions of Sections 8, 9, or 10 herein) shall not be subject to arbitration
under this Section 11; provided, however, that the remainder of any such dispute
(beyond the application for emergency or temporary injunctive relief) shall be
subject to arbitration under this Section.
(e)    By entering into this Agreement and entering into the arbitration
provisions of this Section 11, THE PARTIES EXPRESSLY ACKNOWLEDGE AND AGREE THAT
THEY ARE KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVING THEIR RIGHTS TO A
JURY TRIAL.
(f)    Nothing in this Section 11 shall prohibit a party to this Agreement from
(i) instituting litigation to enforce any arbitration award or (ii) joining
another party to this Agreement in a litigation initiated by a person or entity
that is not a party to this Agreement.
12.    Defense of Claims. Executive agrees that, during the Employment Period
and thereafter, upon reasonable request from the Company, Executive will
cooperate with the Company or its Affiliates in the defense of any claims or
actions that may be made by or against the Company


12

--------------------------------------------------------------------------------




or its Affiliates that relate to Executive’s actual or prior areas of
responsibility, except if Executive’s reasonable interests are adverse to the
Company or its Affiliate(s), as applicable, in such claim or action. The Company
agrees to pay or reimburse Executive for all of Executive’s reasonable travel
and other direct expenses incurred, or to be reasonably incurred, to comply with
Executive’s obligations under this Section 12, provided Executive provides
reasonable documentation of same and obtains the Company’s prior approval for
incurring such expenses.
13.    Withholdings. The Company may withhold and deduct from any payments made
or to be made pursuant to this Agreement • all federal, state, local, and other
taxes as may be required pursuant to any law or governmental regulation or
ruling and • any deductions consented to in writing by Executive.
14.    Title and Headings; Construction. Titles and headings to Sections hereof
are for the purpose of reference only and shall in no way limit, define, or
otherwise affect the provisions hereof. Any and all Exhibits or Attachments
referred to in this Agreement are, by such reference, incorporated herein and
made a part hereof for all purposes. The words “herein,” “hereof,” “hereunder,”
and other compounds of the word “here” shall refer to the entire Agreement and
not to any particular provision hereof. The use herein of the word “including”
following any general statement, term, or matter shall not be construed to limit
such statement, term, or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, whether or not
non-limiting language (such as “without limitation,” “but not limited to,” or
words of similar import) is used with reference thereto, but rather shall be
deemed to refer to all other items or matters that could reasonably fall within
the broadest possible scope of such general statement, term, or matter. Unless
the context requires otherwise, all references herein to an agreement,
instrument, or other document shall be deemed to refer to such agreement,
instrument, or other document as amended, supplemented, modified, and restated
from time to time to the extent permitted by the provisions thereof.  All
references to “dollars” or “$” in this Agreement refer to United States
dollars.  Wherever the context so requires, the masculine gender includes the
feminine or neuter, and the singular number includes the plural and conversely.
15.    Applicable Law; Submission to Jurisdiction. This Agreement shall in all
respects be construed according to the laws of the State of New York without
regard to the conflict of law principles thereof. With respect to any claim or
dispute related to or arising under this Agreement, the parties hereby consent
to the arbitration provisions of Section 11 above and recognize and agree that
should any resort to a court be necessary and permitted under this Agreement,
then they consent to the exclusive jurisdiction, forum, and venue of the state
and federal courts located in New York, New York.
16.    Entire Agreement and Amendment. This Agreement contains the entire
agreement of the parties with respect to the matters covered herein; moreover,
this Agreement supersedes all prior and contemporaneous agreements and
understandings, oral or written, between the parties hereto concerning the
subject matter hereof. Without limiting the scope of the preceding sentence,
except as otherwise expressly provided in this Section 16, all understandings
and agreements preceding the Amendment Effective Date and relating to the
subject matter hereof (including the Prior Agreement) are hereby null and void
and of no further force or effect, and this Agreement


13

--------------------------------------------------------------------------------




shall supersede all other agreements, written or oral, that purport to govern
the terms of Executive’s employment (including Executive’s compensation) with
the Company or any of its Affiliates. Executive acknowledges and agrees that the
Prior Agreement is hereby terminated and has been satisfied in full, as has any
other employment agreement between Executive and the Company or any of its
Affiliates. In entering into this Agreement, Executive expressly acknowledges
and agrees that Executive has received all sums and compensation that Executive
has been owed, is owed, or ever could be owed pursuant to the agreement(s)
referenced in the previous sentence and for services provided to the Company and
any of its Affiliates through the date that he signs this Agreement, with the
exception of any unpaid base salary for the pay period that includes the date on
which he signs this Agreement. Notwithstanding anything in the preceding
provisions of this Section 16 to the contrary, the parties expressly acknowledge
and agree that this Agreement does not supersede or replace, but instead
complements and is in addition to, all equity compensation agreements between
Executive and the Company or any of its Affiliates. This Agreement may be
amended only by a written instrument executed by both parties hereto.
17.    Waiver of Breach. Any waiver of this Agreement must be executed by the
party to be bound by such waiver. No waiver by either party hereto of a breach
of any provision of this Agreement by the other party, or of compliance with any
condition or provision of this Agreement to be performed by such other party,
will operate or be construed as a waiver of any subsequent breach by such other
party or any similar or dissimilar provision or condition at the same or any
subsequent time. The failure of either party hereto to take any action by reason
of any breach will not deprive such party of the right to take action at any
time while such breach continues.
18.    Assignment. This Agreement is personal to Executive, and neither this
Agreement nor any rights or obligations hereunder shall be assignable or
otherwise transferred by Executive. The Company may assign this Agreement to any
successor (whether by merger, purchase, or otherwise) to all or substantially
all of the equity, assets, or businesses of the Company, if such successor
expressly agrees to assume the obligations of the Company hereunder.
19.    Affiliates. For purposes of this Agreement, the term “Affiliates” is
defined as any person or entity Controlling, Controlled by, or Under Common
Control with the Company. The term “Control,” including the correlative terms
“Controlling,” “Controlled By,” and “Under Common Control with” means
possession, directly or indirectly, of the power to direct or cause the
direction of management or policies (whether through ownership of securities or
any partnership or other ownership interest, by contract, or otherwise) of a
person or entity. For the purposes of the preceding sentence, Control shall be
deemed to exist when a person or entity possesses, directly or indirectly,
through one or more intermediaries • in the case of a corporation more than 50%
of the outstanding voting securities thereof, • in the case of a limited
liability company, partnership, limited partnership, or joint venture, the right
to more than 50% of the distributions therefrom (including liquidating
distributions), or • in the case of any other person or entity, more than 50% of
the economic or beneficial interest therein.
20.    Notices. Notices provided for in this Agreement shall be in writing and
shall be deemed to have been duly received • when delivered in person, • on the
first business day after such notice is sent by air express overnight courier
service, or • on the third business day following


14

--------------------------------------------------------------------------------




deposit in the United States mail, registered or certified mail, return receipt
requested, postage prepaid and addressed, in each case, to the following
address, as applicable:
(1)    If to the Company, addressed to:
Enviva Management Company, LLC
7200 Wisconsin Ave. Suite 1000
Bethesda, MD 20814
Attention: General Counsel
(2)
If to Executive, addressed to the most recent address the Company has in its
employment records for Executive.

21.    Counterparts. This Agreement may be executed in any number of
counterparts, including by facsimile or “.pdf” or similar electronic format,
each of which when so executed and delivered shall be an original, but all such
counterparts shall together constitute one and the same instrument. Each
counterpart may consist of a copy hereof containing multiple signature pages,
each signed by one party, but together signed by both parties hereto.
22.    Deemed Resignations. Unless otherwise agreed to in writing by the Company
and Executive prior to the termination of Executive’s employment, any
termination of Executive’s employment shall constitute (a) an automatic
resignation of Executive as an officer of the Company, Holdings GP, and each
other Affiliate of the Company, as applicable, (b) an automatic resignation of
Executive from the board of directors (or similar governing body) of the Company
or any Affiliate of the Company (if applicable), and (c) an automatic
resignation from the board of directors or any similar governing body of any
corporation, limited liability entity, or other entity in which the Company or
any Affiliate holds an equity interest and with respect to which board or
similar governing body Executive serves as the Company’s or such Affiliate’s
designee or other representative (if applicable).
23.    Effect of Termination. The provisions of Sections 6(f), 7-12, 22, and 24
and those provisions necessary to interpret and enforce them, shall survive any
termination of the employment relationship between Executive and the Company.
24.    Third-Party Beneficiaries. Each Affiliate of the Company shall be a
third-party beneficiary of Executive’s obligations under Sections 7, 8, 9, 10,
and 22 and shall be entitled to enforce such obligations as if a party hereto.
25.    Severability. Subject to Section 9(e), if an arbitrator or court of
competent jurisdiction determines that any provision of this Agreement (or part
thereof) is invalid or unenforceable, then the invalidity or unenforceability of
that provision (or part thereof) shall not affect the validity or enforceability
of any other provision (or part thereof) of this Agreement, and all other
provisions (or part thereof) shall remain in full force and effect.
26.    Section 409A. Notwithstanding any provision of this Agreement to the
contrary, all provisions of this Agreement are intended to comply with Section
409A of the Internal Revenue


15

--------------------------------------------------------------------------------




Code of 1986, as amended, and the applicable Treasury regulations and
administrative guidance issued thereunder (collectively, “Section 409A”) or an
exemption therefrom and shall be construed and administered in accordance with
such intent. Any payments under this Agreement that may be excluded from Section
409A either as separation pay due to an involuntary separation from service or
as a short-term deferral shall be excluded from Section 409A to the maximum
extent possible. For purposes of Section 409A, each installment payment provided
under this Agreement shall be treated as a separate payment. Notwithstanding any
provision in this Agreement to the contrary, if any payment or benefit provided
for herein would be subject to additional taxes and interest under Section 409A
if Executive’s receipt of such payment or benefit is not delayed until the
earlier of (i) the date of Executive’s death or (ii) the date that is six months
after the Termination Date (such date, the “Section 409A Payment Date”), then
such payment or benefit shall not be provided to Executive (or Executive’s
estate, if applicable) until the Section 409A Payment Date. Notwithstanding the
foregoing, the Company makes no representations that the payments and benefits
provided under this Agreement are exempt from, or compliant with, Section 409A
and in no event shall the Company or any of its Affiliates be liable for all or
any portion of any taxes, penalties, interest, or other expenses that may be
incurred by Executive on account of non-compliance with Section 409A.
[The remainder of this page was left blank intentionally; the signature page
follows.]




16

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Executive and the Company each have caused this Agreement to
be executed in its name and on its behalf, effective for all purposes as
provided above.
EXECUTIVE




    
Edward Royal Smith






ENVIVA MANAGEMENT COMPANY, LLC




By:        
Joseph N. Lane
Executive Vice President, Human Capital






SIGNATURE PAGE TO
THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT
(EDWARD ROYAL SMITH)



--------------------------------------------------------------------------------






EXHIBIT A
FORM OF RELEASE AGREEMENT
This Release Agreement (this “Agreement”) constitutes the release referred to in
that certain Third Amended and Restated Employment Agreement (the “Employment
Agreement”) dated as of February [•], 2019 by and between Edward Royal Smith
(“Executive”) and Enviva Management Company, LLC (the “Company”). Capitalized
terms used but not defined herein shall have the meanings assigned to them in
the Employment Agreement.
(a)For good and valuable consideration, including the Company’s provision of
certain severance payments (or a portion thereof) to Executive in accordance
with Section 6(f)(ii) of the Employment Agreement, Executive hereby releases,
discharges, and forever acquits (A) the Company, its Affiliates and
subsidiaries, (B) _______________, _______________, _______________, and their
respective Affiliates and subsidiaries and (C) the past, present, and future
stockholders, officers, members, partners, directors, managers, employees,
agents, attorneys, heirs, representatives, successors, and assigns of the
entities specified in clauses (A) and (B) above, in their personal and
representative capacities (collectively, the “Company Parties”), from liability
for, and hereby waives, any and all claims, damages, or causes of action of any
kind related to Executive’s employment with any Company Party, the termination
of such employment, and any other acts or omissions related to any matter on or
prior to the date of the execution of this Agreement including, without
limitation, (1) any alleged violation through the date of this Agreement of:
(i) the Age Discrimination in Employment Act of 1967, as amended (including as
amended by the Older Workers Benefit Protection Act); (ii) Title VII of the
Civil Rights Act of 1964, as amended; (iii) the Civil Rights Act of 1991; (iv)
Sections 1981 through 1988 of Title 42 of the United States Code, as amended;
(v) the Employee Retirement Income Security Act of 1974, as amended; (vi) the
Immigration Reform Control Act, as amended; (vii) the Americans with
Disabilities Act of 1990, as amended; (viii) the National Labor Relations Act,
as amended; (ix) the Occupational Safety and Health Act, as amended; (x) the
Family and Medical Leave Act of 1993; (xi) any federal, state, or local
anti-discrimination law; (xii) any federal, state, or local wage and hour law;
(xiii) any other local, state, or federal law, regulation, or ordinance; and
(xiv) any public policy, contract, tort, or common law claim; (2) any allegation
for costs, fees, or other expenses including attorneys’ fees incurred in or with
respect to a Released Claim; (3) any and all rights, benefits, or claims
Executive may have under any employment contract, incentive compensation plan,
or equity incentive plan with any Company Party or to any ownership interest in
any Company Party except as expressly provided: (I) in Section 6(f)(ii) of the
Employment Agreement; and (II) pursuant to the terms of any equity compensation
agreement between Executive and a Company Party (including any Restricted Unit
Agreement with Holdings or any Award Agreement (as defined in the LTIP) relating
to an award granted to Executive pursuant to the LTIP), and (4) any claim for
compensation or benefits of any kind not expressly set forth in the Employment
Agreement or any equity compensation agreement (collectively, the “Released
Claims”). In no event shall the Released Claims include (a) any claim that
arises after the date of this Agreement, (b) any claim to vested benefits under
an employee benefit plan or equity compensation plan, or (c) any claims for
contractual payments under Section 5(a) or Section 6(f)(ii) of the Employment
Agreement. This Agreement is not intended to indicate that any such claims exist
or that, if they do exist, they are


EXHIBIT A-1



--------------------------------------------------------------------------------





meritorious. Rather, Executive is simply agreeing that, in exchange for the
consideration recited in the first sentence of this paragraph, any and all
potential claims of this nature that Executive may have against the Company
Parties, regardless of whether they actually exist, are expressly settled,
compromised, and waived. By signing this Agreement, Executive is bound by it.
Anyone who succeeds to Executive’s rights and responsibilities, such as heirs or
the executor of Executive’s estate, is also bound by this Agreement. This
release also applies to any claims brought by any person or agency or class
action under which Executive may have a right or benefit. Notwithstanding the
release of liability contained herein, nothing in this Agreement prevents
Executive from filing any non-legally waivable claim (including a challenge to
the validity of this Agreement) with the Equal Employment Opportunity
Commission, National Labor Relations Board, Occupational Safety and Health
Administration, Securities and Exchange Commission, Financial Industry
Regulatory Authority (FINRA), or any other federal, state, or local governmental
agency, authority, or commission (each, a “Governmental Agency”) or
participating in any investigation or proceeding conducted by any Governmental
Agency. Executive understands that this Agreement does not limit Executive’s
ability to communicate with any Governmental Agency or otherwise participate in
any investigation or proceeding that may be conducted by any Governmental Agency
(including by providing documents or other information to a Governmental Agency)
without notice to the Company or any other Company Party. This Agreement does
not limit Executive’s right to receive an award from a Governmental Agency for
information provided to a Governmental Agency. THIS RELEASE INCLUDES MATTERS
ATTRIBUTABLE TO THE SOLE OR PARTIAL NEGLIGENCE (WHETHER GROSS OR SIMPLE) OR
OTHER FAULT, INCLUDING STRICT LIABILITY, OF ANY OF THE COMPANY PARTIES.
(b)    Executive agrees not to bring or join any lawsuit or arbitration
proceeding against any of the Company Parties in any court relating to any of
the Released Claims. Executive represents that Executive has not brought or
joined any lawsuit or filed any charge or claim against any of the Company
Parties in any court or before any government agency and has made no assignment
of any rights Executive has asserted or may have against any of the Company
Parties to any person or entity, in each case, with respect to any Released
Claims.
(c)    By executing and delivering this Agreement, Executive acknowledges that:
(i)    He has carefully read this Agreement;
(ii)    He has had at least [twenty-one (21)] [forty-five (45)] days to consider
this Agreement before the execution and delivery hereof to the Company [Add if
45 days applies: , and he acknowledges that attached to this Agreement are (1) a
list of the positions and ages of those employees selected for termination (or
participation in the exit incentive or other employment termination program);
(2) a list of the ages of those employees not selected for termination (or
participation in such program); and (3) information about the unit affected by
the employment termination program of which his termination was a part,
including any eligibility factors for such program and any time limits
applicable to such program];


EXHIBIT A-2



--------------------------------------------------------------------------------





(iii)    He has been and hereby is advised in writing that he may, at his
option, discuss this Agreement with an attorney of his choice and that he has
had adequate opportunity to do so;
(iv)    He fully understands the final and binding effect of this Agreement; the
only promises made to him to sign this Agreement are those stated in the
Employment Agreement and herein; and he is signing this Agreement knowingly,
voluntarily, and of his own free will, and that he understands and agrees to
each of the terms of this Agreement; and
(v)    With the exception of any sums that he may be owed pursuant to
Section 6(f)(ii) of the Employment Agreement, he has been paid all wages and
other compensation to which he is entitled under the Agreement and received all
leaves (paid and unpaid) to which he was entitled during the Employment Period.
Notwithstanding the initial effectiveness of this Agreement, Executive may
revoke the delivery (and therefore the effectiveness) of this Agreement within
the seven-day period beginning on the date Executive delivers this Agreement to
the Company (such seven-day period being referred to herein as the “Release
Revocation Period”). To be effective, such revocation must be in writing signed
by Executive and must be delivered to the General Counsel of the Company before
11:59 p.m., New York, New York time, on the last day of the Release Revocation
Period. If an effective revocation is delivered in the foregoing manner and
timeframe, this Agreement shall be of no force or effect and shall be null and
void ab initio. No consideration shall be paid if this Agreement is revoked by
Executive in the foregoing manner.
Executed on this _____ day of __________, _____.




    
Edward Royal Smith




EXHIBIT A-3

